Exhibit 99.4 Steben & Company, Inc. Statement of Financial Condition March 31, 2009 Assets Cash and cash equivalents $ Receivable from Managed Funds Commissions receivable Investment in Aspect Global Diversified Fund LP Certificate of deposit Other assets Total assets $ Liabilities and Stockholder's Equity Liabilities Commissions payable $ Payable to Managed Funds Accounts payable and accrued expenses Total liabilities Stockholder's equity Common stock (1,000 shares authorized, issued, and outstanding, $1 par value) Additional paid-in capital Retained earnings Total stockholder's equity Total liabilities and stockholder's equity $ See Notes to Statement of Financial Condition. 1 Steben & Company, Inc. Notes to Statement of Financial Condition Note 1. Nature of Operations and Significant Accounting Policies Nature of Operations: Steben & Company, Inc. (the Company) was organized in the State of Maryland, is registered as a broker-dealer with the Securities and Exchange Commission (the SEC), and is registered with the Financial Industry Regulatory Authority.The Company is also registered as an introducing broker and commodity pool operator with the Commodity Futures Trading Commission (the CFTC), and is a member of the National Futures Association. The Company acts as general partner and commodity pool operator of Futures Portfolio Fund, Limited Partnership, Sage Fund Limited Partnership and Aspect Global Diversified Fund LP (the Managed Funds). The Company earns management fees, selling agent fees, and General Partner 1 percent allocations from Futures Portfolio Fund, Limited Partnership and Sage Fund Limited Partnership and management fees, selling agent fees and broker-dealer servicing fees from Aspect Global Diversified Fund LP.The Company also receives commissions for wholesaling other commodity pools. The Company is not required to consolidate any entities pursuant to FASB Interpretation No. 46 (revised December 2003) or Emerging Issues Task Force Issue 04-5, Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights. Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash Equivalents: The Company defines cash equivalents as short-term, highly liquid investments with original maturities of three months or less. Revenue Recognition: Commissions, management fees, selling agent fees, broker-dealer servicing fees, General Partner 1percent allocations, income allocation from Aspect Global Diversified Fund LP and related expenses are recognized on the accrual basis. Investment in Aspect Global Diversified Fund LP (Aspect): The Company's investment in Aspect represents an investment as general partner that is carried at fair value, with unrealized gains and losses reflected in the statement of income. The Company and/or its affiliates are required to purchase and maintain an interest in Aspect equal to the greater of 1percent of the aggregate capital contributions to Aspect or $25,000. Income Taxes: No provision has been made for federal income taxes as the Company has elected to be taxed as an Scorporation under the provisions of the Internal Revenue Code and, accordingly, income is taxable to the stockholder.The Company adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes on January 1, 2007, which defines the threshold for recognizing the benefits of tax return positions in the financial statements as "more-likely-than-not" to be sustained by the taxing authority.FIN 48 applies to all tax positions accounted for under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes.For the quarter ended March 31, 2009, no income tax liability for uncertain tax positions has been recognized in the accompanying financial statement. 2 Steben & Company, Inc. Notes to Statement of Financial Condition Note 2. Fair Value of Financial Instruments Statement of Financial Accounting Standard No. 157 (SFAS157), Fair Value Measurement, defines fair value, establishes a framework for measuring fair value, establishes a fair value hierarchy based on the quality of inputs used to measure fair value, and enhances disclosure requirements for fair value measurements.In accordance with SFAS157, the Company has categorized its financial instruments, based on the priority of inputs to the valuation technique, into a three-level fair value hierarchy.The fair value gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument.The fair value hierarchy is as follows: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar or identical assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The investment in money market funds is valued using quoted market prices and are classified within Level 1.The investment in the certificate of deposit is valued based on contractual terms and is classified within Level 2.The Company’s investment in general partner units of Aspect Global Diversified Fund LP is reported in the statement of financial condition at fair value.Fair value ordinarily is the value determined by management in accordance with the valuation policies of the general partner units and as reported at the time of the Company’s valuation.Generally, the fair value of the Company’s investment in Aspect represents the amount that the Company could reasonably expect to receive from Aspect if the Company’s investment was redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Company believes to be reliable.This financial instrument is classified in Level 3 of the fair value hierarchy. 3 Steben & Company, Inc. Notes to Statement of Financial Condition Note 2. Fair Value of Financial Instruments, Continued The following summarizes the Company's financial assets as of March 31, 2009 by level within the fair value hierarchy: Description Level 1 Level 2 Level 3 Total Cash equivalents - money market funds $ $
